This document was signed electronically on April 18, 2019, which may be different from its
entry on the record.


IT IS SO ORDERED.

Dated: April 18, 2019




                     IN THE UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

                                             )
In re:                                       )       Case No. 17-50236 (AMK)
                                             )
         Louis Anthony Telerico              )       Chapter 11
                                             )
                               Debtor        )       Judge Alan M. Koschik


                          Agreed Order Converting Case to Chapter 7

         This matter came before the Court on the Motion of the United States Trustee to Convert

Case to a Case Under Chapter 7 or, in the Alternative, to Dismiss Case. Doc. No. 125

(“Motion”) requesting the case be converted or dismissed for cause under 11 U.S.C. §1112(b).

The hearing on the Motion was continued along with hearings on various disclosure statements

and plans filed by the debtor. A final hearing on the Motion was scheduled for April 16, 2019 at

11:00 a.m. At the hearing, the Debtor on the record consented to the entry of an order

converting this case to a case proceeding under Chapter 7. It is therefore,




17-50236-amk       Doc 243     FILED 04/18/19      ENTERED 04/18/19 15:41:27         Page 1 of 3
       ORDERED that the Motion states good cause and is granted. It is further,

       ORDERED that conversion is in the best interest of creditors and the case is converted to

a case under chapter 7 of Title 11. It is further,

       ORDERED that within thirty (30) days of the date of this Order, Debtor shall file all

applicable statements, schedules and reports as required by Rule 1019, Federal Rules of

Bankruptcy Procedure.

                                               # # #




Order prepared by:                                            Reviewed by:

/s/ Maria D. Giannirakis                                      /s/ Frederic P. Schwieg
Maria D. Giannirakis (0038220)                                Frederic P. Schwieg
Office of the United States Trustee                           Attorney for Debtor
H.M. Metzenbaum U.S. Courthouse                               2705 Gibson Drive
201 Superior Ave. E., Suite 441                               Rocky River, OH 44116-3008
Cleveland, OH 44114-1240                                       fschwieg@schwieglaw.com
maria.d.giannirakis@usdoj.gov




17-50236-amk      Doc 243      FILED 04/18/19        ENTERED 04/18/19 15:41:27       Page 2 of 3
                              Parties to be Served

        A true and correct copy of the Order Converting Case was served: Via the Court’s
Electronic Case Filing System on these entities and individuals who are listed on the Court’s
Electronic Mail Notice List:

      Todd A. Atkinson tatkinson@ulmer.com
      Philip Leonard Bednar philip.l.bednar@usdoj.gov, northern.taxcivil@usdoj.gov
      Bryan J. Farkas bjfarkas@vorys.com, bjfarkas@vorys.com;caujczo@vorys.com;
       mdwalkuski@vorys.com
      Scott D. Fink ecfndoh@weltman.com
      Stephen R. Franks amps@manleydeas.com
      Bryan T. Kostura bkostura@mcglinchey.com, hhines@mcglinchey.com;
       jlucas@mcglinchey.com
      Allison Manayan amanayan@portageco.com
      Michael J. Occhionero mjocolpa@sbcglobal.net
      James W. Sandy jsandy@mcglinchey.com, hhines@mcglinchey.com
      Richard P. Schroeter rschroeter@amer-collect.com, sallman@amer-collect.com;
       HouliECF@aol.com; jvaughan@amer-collect.com
      Frederic P. Schwieg fschwieg@schwieglaw.com
      David J. Sternberg djsternberg@ameritech.net
      United States Trustee (Registered address)@usdoj.gov
      Joshua Ryan Vaughan jvaughan@amer-collect.com, SAllman@AMER-
       COLLECT.COM; rschroeter@amer-collect.com; HouliECF@aol.com
      Steven L. Wasserman swasserman@westonhurd.com, specek@westonhurd.com
      Maria D. Giannirakis ust06 maria.d.giannirakis@usdoj.gov
      Scott R. Belhorn ust35 Scott.R.Belhorn@usdoj.gov

And by regular U.S. Mail, postage prepaid to:

       Stephen Franks
                                                                Deborah Nashmy
       Susan J. Lax                                             Blue Rock Select LLC
       755 White Pond Drive, Suite 403                          7395 Center St
       Akron, OH 44320                                          Mentor, OH 44060

       Daniel Miller                                            PRA Receivables Management, LLC
       221 Summit Street SE                                     PO Box 41021
       North Canton, OH 44720                                   Norfolk, VA 2354




17-50236-amk     Doc 243      FILED 04/18/19      ENTERED 04/18/19 15:41:27           Page 3 of 3
